               Case 2:18-cr-00136-TLN Document 69 Filed 09/11/20 Page 1 of 3


1    JENNIFER MOUZIS
     State Bar No. 200280
2    4825 J Street, Suite 222
     Sacramento, California 95819
3    Telephone: (916) 822-8702
     Facsimile: (916) 822-8712
4

5
     Attorney for Defendant
     SAYBYN BORGES
6

7
                            IN THE UNITED STATES DISTRICT COURT
8
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
9

10   UNITED STATES OF AMERICA,          )                 2:18-cr-00136-TLN
                                        )
11                           Plaintiff, )                 STIPULATION AND ORDER
                                        )                 TO CONTINUE JUDGMENT
12   v.                                 )                 AND SENTENCING
                                        )
13
                                        )
14
     SAYBYN BORGES,                     )
                                        )
15                           Defendant. )
     __________________________________ )
16

17                                           STIPULATION

18
            Plaintiff, United States of America, by and through its counsel, Assistant United 0States
19
     Attorney Cameron Desmond and defendant, SAYBYN BORGES, by and through his counsel,
20
     Jennifer Mouzis, agree and stipulate to vacate the date set for judgment and sentencing, October
21
     22, 2020 at 9:30 a.m., in the above-captioned matter, and to continue the judgment and
22
     sentencing to January 7, 2021 at 9:30 a.m. in the courtroom of the Honorable Troy L. Nunley.
23
     Federal Probation Officer, Aylin McFarland, also agrees to this change.
24

25
            In addition, the parties stipulate to the following modification to the schedule of

26   disclosure relating to the pre-sentence report (“PSR”):

27   //

28

                                                          1
               Case 2:18-cr-00136-TLN Document 69 Filed 09/11/20 Page 2 of 3


1
            Proposed Pre-Sentence Report                  November 25, 2020
2
            Written objections to the PSR                 December 9, 2020
3
            Final PSR                                     December 16, 2020
4
            Formal objections to PSR                      December 23, 2020
5
            Reply, or Statement of Non-Opposition         December 30, 2020
6

7
            The reason for the continuance is that defendant’s counsel and probation are unable to

8    complete the initial probation process due to restrictions set in place as a result of COVID19.

9           Accordingly, the parties respectfully request the Court adopt this proposed stipulation.

10   IT IS SO STIPULATED.

11   Dated: September 10, 2020                            McGREGOR W. SCOTT
                                                          United States Attorney
12
                                                  By:     /s/ Cameron Desmond
13
                                                          CAMERON DESMOND
14
                                                          Assistant United States Attorney

15   Dated: September 10, 2020                             /s/ Jennifer Mouzis
                                                          JENNIFER MOUZIS
16                                                        Attorney for Defendant
                                                          SAYBYN BORGES
17
     //
18

19

20

21

22

23

24

25

26

27

28

                                                         2
              Case 2:18-cr-00136-TLN Document 69 Filed 09/11/20 Page 3 of 3


1
                                                ORDER
2
            For the reasons set forth in the accompanying stipulation, the judgment and sentencing
3
     date of October 22, 2020 at 9:30 a.m. is VACATED and the above-captioned matter is set for
4
     judgment and sentencing on January 7, 2021 at 9:30 a.m.
5
            It is FURTHER ORDERED that the schedule of disclosure be modified as follows:
6

7
            Proposed Pre-Sentence Report                November 25, 2020

8           Written objections to the PSR               December 9, 2020

9           Final PSR                                   December 16, 2020

10          Formal Objections to PSR                    December 23, 2020

11          Reply, or Statement of Non-Opposition       December 30, 2020
12   IT IS SO ORDERED.
13
     Dated: September 10, 2020
14

15

16                                                Troy L. Nunley
                                                  United States District Judge
17

18

19

20

21

22

23

24

25

26

27

28

                                                        3
